United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2152
                                   ___________

Abe Brian Evans,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Siegel-Robert, Inc., doing business as *
Plastene Supply Company,                *    [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: December 5, 2001
                             Filed: December 10, 2001
                                  ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Abe Brian Evans, a former maintenance employee of Siegel-Robert’s Plastene
Supply Company division, appeals the district court’s1 adverse grant of summary
judgment in his race discrimination action brought pursuant to Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 1981, and the Missouri Human Rights Act.
Following de novo review of the record, see Whitley v. Peer Review Sys., Inc., 221
F.3d 1053, 1055 (8th Cir. 2000), we affirm.

      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
      Human Resources Manager Barry Little called Evans--who monitored
Plastene’s critical water supply during his shift--to his office on April 16, shortly after
an incident involving the water supply. Although Evans maintained he had timely
and correctly read the water gauges, Little decided to terminate Evans after the
incident based on Evans’s readings, which Little believed to be falsified; on the
recommendation of Evans’s supervisor, Gary Mercer; and on three previous warnings
Evans had received concerning job performance. Although Evans asserts that
genuine issues of material fact exist regarding his prior disciplinary record and the
April 16 events, he did not meet his burden of producing evidence from which a jury
could find that Siegel-Robert’s proferred reason for his termination was pretextual.
See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-